NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIAN FENG GUO,                                  No.    13-72858

                Petitioner,                     Agency No. A088-324-983

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Jian Feng Guo, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due

process violations, Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010),

and review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Guo’s inadequate explanations for his acquisition of a passport in 2006;

his repeated mis-statements and significant differences in his testimony as to basic

facts, including his daughter’s date of birth and various employment dates; and an

inconsistency as to whether he was arrested in the morning or the evening. See id.

at 1048 (adverse credibility finding reasonable under the totality of the

circumstances). Guo’s explanations do not compel a contrary conclusion. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Guo’s asylum and withholding of removal claims fail. See

Huang v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      We reject Guo’s contentions that the IJ violated his due process rights by

considering the asylum officer’s interview notes. See Lata, 204 F.3d at 1246

(requiring error and prejudice to prevail on a due process claim).

      Finally, we lack jurisdiction to consider Guo’s contentions concerning his


                                          2                                    13-72858
CAT claim because he failed to exhaust them before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   13-72858